               Case 19-11842-LSS           Doc 458       Filed 11/18/19      Page 1 of 25



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                          Chapter 11
In re:
                                                          Case No. 19-11842 (LSS)
Avenue Stores, LLC, et al.,
                                                          (Jointly Administered)
                                    Debtors.1
                                                          Hearing Date: TBD
                                                          Objection Deadline: TBD

             EMERGENCY MOTION OF THE OFFICIAL COMMITTEE
         OF UNSECURED CREDITORS (1) FOR AN ORDER, PURSUANT TO
        SECTION 1112(b) OF THE BANKRUPTCY CODE, CONVERTING THE
     DEBTORS’ CASES TO CASES UNDER CHAPTER 7 AND (2) FOR AN ORDER
     EXTENDING THE PERIOD (A) TO CHALLENGE THE AMOUNT, VALIDITY,
        ENFORCEABILITY, PRIORITY OR EXTENT OF THE PRE-PETITION
      SUBORDINATED OBLIGATIONS OR THE LIENS OF THE PRE-PETITION
       SUBORDINATED LENDER AND (B) TO ASSERT ANY OTHER CLAIMS
             OR CAUSES OF ACTION AGAINST THE VERSA PARTIES

          The Official Committee of Unsecured Creditors (the “Committee”) of Avenue Stores,

LLC and its affiliated debtors and debtors-in-possession (the “Company” or “Debtors”), by and

through its undersigned counsel, hereby submits this emergency motion (the “Motion”) seeking

(1) entry of an order, pursuant to section 1112(b) of chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) immediately converting the Debtors’ chapter 11 cases to cases

under chapter 7 and (2) entry of an order pursuant to section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 9006(b) and Rule 9006-2 of the Local rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), Section IX, paragraph A of the Order (I) Authorizing the Debtors, on a Final Basis, to

(A) Obtain Post-Petition Financing, (B) Grant Liens and Superpriority Administrative Expense


1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus
URG Real Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at
365 West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.


6477356
                  Case 19-11842-LSS             Doc 458        Filed 11/18/19        Page 2 of 25



Claims to Post-Petition Lenders and (C) Utilize Cash Collateral, (II) Providing Adequate

Protection to the Pre-Petition Secured Parties, (III) Modifying the Automatic Stay, and (IV)

Granting Related Relief, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and 507 (the

“Final DIP Order”, Docket No. 223),2 extending the Initial Challenge Period to allow time for

the appointment of a chapter 7 trustee or, in the alternative, to allow the Committee additional

time to commence a contested matter or adversary proceeding should a chapter 7 trustee not be

appointed.3 In support of the Motion, the Committee respectfully represents as follows:

                                       PRELIMINARY STATEMENT

           Pursuant to §1112(b), the Committee seeks immediate conversion of these cases to

chapter 7 in order to avoid continuing losses to and diminution of estate assets, especially as

there is no reasonable likelihood of rehabilitation of the Debtors’ business, and because the

Debtors are unlikely to effectuate the confirmation of a chapter 11 plan. Conversion of these

cases and appointment of a chapter 7 trustee are urgent matters in light of the impending

expiration of the Initial Challenge Period and the impact such expiration will have on a chapter 7

trustee’s ability to prosecute certain claims and causes of action against Versa Capital

Management, LLC and several of its affiliates and other parties, including the Pre-Petition

Subordinated Lender (collectively, the “Versa Parties”).

           Based on information and documents received to date, the Committee believes that a

chapter 7 trustee would be empowered to assert good faith allegations supporting several claims

and causes of action against the Versa Parties. Such claims and causes of action may include,



2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Final DIP Order.
3
 Any extension of time to commence a contested matter or adversary proceeding, will also extend the time for the
Committee or a third party to file a motion for standing as provided in the Final DIP Order. See Section IX,
paragraph A of the Final DIP Order.


                                                           2
214818295 v8
               Case 19-11842-LSS         Doc 458      Filed 11/18/19       Page 3 of 25



but are not limited to, avoidance of actual and constructively fraudulent transfers, claims for

avoidance of preferential transfers, breach of fiduciary duty, aiding and abetting, corporate

waste, equitable subordination and recharacterization, as well as other challenges to the extent

and priority of the Pre-Petition Subordinated Lender’s liens (collectively, the “Versa Actions”).

In light of certain hurdles the Committee may face in seeking standing to prosecute some or all

of these claims, which hurdles may not apply to a chapter 7 trustee, it is imperative that a chapter

7 trustee be appointed to continue the work the Committee has begun in seeking to maximize the

value of these claims for the benefit of the creditors of these estates.

         Given that the sale of the Debtors’ E-Commerce Business Assets is complete and the

store closing sales have ceased, remaining in chapter 11 is simply not in the best interests of the

estates or their unsecured creditors. The Debtors filed these cases approximately three months

ago with the intent to sell substantially all of their assets. The sales are largely complete and the

estates’ only remaining tasks are to wind-down their remaining business, distribute the proceeds

of their asset sales, and monetize and distribute contingent assets. A chapter 7 trustee is well

positioned to conduct those activities in these cases, and to determine how and whether to

prosecute the claims and causes of action that the Committee has identified as among the

remaining assets of the estates. Chapter 7 is therefore the most logical and prudent path forward

to conclusion of these matters in a way that maximizes value and serves the best interests of

unsecured creditors.

                       JURISDICTION AND STATUTORY PREDICATES

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for

the relief requested herein are sections 105(a) and 1112(b) of the Bankruptcy Code and

Bankruptcy Rule 9006(b).

                                                  3
214818295 v8
                Case 19-11842-LSS      Doc 458     Filed 11/18/19   Page 4 of 25



                                       BACKGROUND

A.         The 2014 Dividend Transaction

           2.    In February of 2012, the Debtors’ predecessor, United Retail Group, filed for

bankruptcy in the Southern District of New York (the “Prior Bankruptcy”). In connection with

the Prior Bankruptcy, United Retail Group was sold as a going concern to Ornatus URG

Holdings, LLC (“Ornatus Holdings”), an affiliate of Versa Capital Management, LLC (the

“Sponsor” or “Versa”).

           3.    In September of 2014, the Company executed                                 (the

“2014 Dividend Transaction”)




                                                   of the dividends went to             .

B.         The Versa Management Agreement

           4.    Concurrent with execution of the 2014 Dividend Transaction, the Company

executed that certain Amended and Restated Management Services Agreement dated September

19, 2014 (the “Versa Management Agreement”).             Pursuant to the Versa Management

Agreement,




       .



                                               4
214818295 v8
               Case 19-11842-LSS         Doc 458      Filed 11/18/19     Page 5 of 25



         5.     Pursuant to the Versa Management Agreement,




                                                         .

         6.     Upon information and belief, the Debtors have

                                                                                           , under the

Versa Management Agreement, and                                                     .

C.       The Pre-Petition Subordinated Note

         7.     On or about April 12, 2019, Ornatus Holdings issued that certain Master

Subordinated Note (as amended from time to time, the “Pre-Petition Subordinated Note”) in

favor of Ornatus URG Funding, LLC (the “Pre-Petition Subordinated Lender”), another affiliate

of Versa, which secures a loan in the principal amount of approximately $38.4 million plus

additional amounts advanced by Versa and certain of its affiliates (collectively, the “Pre-Petition

Subordinated Obligations”). The Pre-Petition Subordinated Note is guaranteed by the Debtors

and is purportedly collateralized by a security interest in substantially all of the Debtors’ assets.

D.       The Bankruptcy Cases

         8.     On August 16, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under the Bankruptcy Code. Pursuant to sections 1107 and 1108 of the Bankruptcy

Code, the Debtors are continuing to operate their businesses and their properties as debtors-in-

possession. No trustee or examiner has been appointed in these cases.




4
                                                                                              .


                                                  5
214818295 v8
               Case 19-11842-LSS        Doc 458     Filed 11/18/19    Page 6 of 25



         9.     On August 27, 2019, the Committee was appointed in these cases by the Office of

the United States Trustee, consisting of the following three members: (i) Jiangsu Guotai Litian

Enterprises; (ii) Land ‘N Sea, Inc.; and (iii) Valentine USA, Inc. That same day, the Committee

met and determined to employ the firms of Cooley LLP and Potter Anderson & Corroon LLP as

its counsel to advise and represent it in this proceeding nunc pro tunc to August 27, 2019. The

Committee subsequently selected CBIZ Accounting, Tax & Advisory of New York, LLC and

CBIZ, Inc. to serve as its financial advisor.

         10.    On September 13, 2019, the Court entered the Final DIP Order. Pursuant to the

Final DIP Order, the Committee must commence any Challenge with respect to the Pre-Petition

Subordinated Lender no later than 90 days from the appointment of the Committee (the “Initial

Challenge Period”) or such later date ordered by the Court following a motion filed by this

deadline. See Final DIP Order, Sec. IX.A. At the September 13, 2019 hearing, the Court also

stated that the Challenge Period would be subject “to coming back and asking for additional

time.” See Hr’g Tr. 74:23-24, Sep. 13, 2019.

         11.    Pursuant to the Final DIP Order, should these cases be converted to chapter 7 or a

trustee appointed prior to the expiration of the Initial Challenge Period, “any such estate

representative or trustee shall receive the full benefit of the later of (a) the expiration of the

Initial Challenge Period and (b) thirty (30) days from the appointment of such estate

representative or trustee,” subject to certain limitations set forth therein. See Final DIP Order,

Sec. IX.A.

         12.    The Final DIP Order further makes clear that the various stipulations and

admissions made by the Debtors (collectively, the “Paragraph D Stipulations”) “shall be binding

upon the Debtors and any successors thereto (other than with respect to a successor trustee



                                                6
214818295 v8
                 Case 19-11842-LSS             Doc 458        Filed 11/18/19        Page 7 of 25



appointed before the expiration of the Initial Challenge Period, which successor trustee shall be

bound by the Paragraph D Stipulations upon expiration of the Challenge Period …) in all

circumstances.” See Final DIP Order, Sec. IX.A (emphasis added).

         13.      The Paragraph D Stipulations include a stipulation that “[t]he Pre-Petition

Subordinated Obligations constitute allowed, legal, valid, binding, enforceable, and non-

avoidable obligations of the Ornatus Holdings and Pre-Petition Subordinated Guarantors, and are

not    subject    to   any     offset,    deduction,     defense,     counterclaim,       avoidance,      recovery,

recharacterization, or subordination pursuant to the Bankruptcy Code or any other applicable

law, and the Debtors do not possess and shall not assert any claim, counterclaim, setoff,

deduction, or defense of any kind, nature or description which would in any way impair, reduce,

or affect the validity, enforceability, and nonavoidability of any of the Pre-Petition Subordinated

Obligations.” Final DIP Order, ¶ D.5(b).

         14.      The Initial Challenge Period is set to expire on November 25, 2019.5

                        JURISDICTION AND STATUTORY PREDICATES

         15.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for

the relief requested herein are section 105(a) of the Bankruptcy Code and Bankruptcy Rules

2004 and 9006(b).



5
  Although the Final DIP Order provides that if, during the Initial Challenge Period, the Committee or other third
party files a motion for standing with a draft complaint identifying and describing all Challenge(s) consistent with
applicable law and rules of procedure, the Initial Challenge Period will be tolled for the Committee or other third
party solely with respect to the Challenge(s) asserted in the draft complaint until three (3) business days from the
entry of an order granting the motion for standing to prosecute such Challenge(s) described in the draft complaint
and permitted by the Court, such tolled period is separately defined as the “Extended Challenge Period.” Any
Trustee appointed during this Extended Challenge Period would arguably be bound by the Paragraph D Stipulations
under the Final DIP Order at least with respect to claims not raised in the Committee’s proposed complaint and for
the reasons set forth herein, even if it could raise the challenges asserted by the Committee, it could be potentially
limited to the Committee’s standing (or lack thereof). .


                                                          7
214818295 v8
               Case 19-11842-LSS        Doc 458      Filed 11/18/19     Page 8 of 25



                                     RELIEF REQUESTED

         16.    The Committee respectfully requests (1) entry of an order, pursuant to section

1112(b) of the Bankruptcy Code converting the Debtors’ chapter 11 cases to cases under chapter

7; (2) entry of an order pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule

9006(b), and Section IX, paragraph A of the Final DIP Order, extending the Initial Challenge

Period until such time as a trustee may be appointed or, in the alternative, to allow the

Committee additional time to commence a contested matter or adversary proceeding should a

trustee not be appointed; and (3) for such other and further relief as the Court deems proper.

                                      BASIS FOR RELIEF

         17.    Section 1112(b) of the Bankruptcy Code, provides that, on request of a party in

interest, and after notice and a hearing, “the Court shall convert a case to a case under chapter 7

or dismiss a case under this chapter, whichever is in the best interests of creditors and the estate,

if the movant establishes cause.” 11 U.S.C. § 1112(b)(1). Under section 1112(b), conversion or

dismissal is mandatory upon a finding of “cause.” See 11 U.S.C. § 1112(b)(1); DCNC North

Carolina I, LLC v. Wachovia Bank, N.A., Case No. 09-3775, 09-3776, 2009 WL 3209728, *6

(E.D. Pa. Oct. 5, 2009); see also In re The Reserves Resort, Spa & Country Club LLC, No. 12-

13316 (KG), 2013 WL 3523289, *2 (Bankr. D. Del. July 12, 2013).

         18.    Although “cause” is not defined, section 1112(b)(4) provides a nonexclusive list

of 16 “causes” for conversion. 11 U.S.C. § 1112(b)(4)(A)-(P); In re Am. Capital Equip., LLC,

688 F.3d 145, 162 n. 10 (3d Cir. 2012) (“the listed examples of cause are not exhaustive”); In re

Mechanical Maintenance, Inc., 128 B.R. 382, 386 (E.D. Pa. 1991). At least two separate and

independent grounds under the subsections of § 1112(b)(4) exist here and demand conversion of

these cases. Specifically, there is both: (A) a substantial or continuing loss to or diminution of



                                                 8
214818295 v8
                   Case 19-11842-LSS        Doc 458      Filed 11/18/19    Page 9 of 25



the estate and the absence of a reasonable likelihood of rehabilitation and (M) an inability to

effectuate substantial consummation of a confirmed plan. 11 U.S.C. § 1112(b)(4)(A) and (M).

           19.      If the movant establishes “cause”, the burden then shifts to the debtor to prove it

falls within the § 1112(b)(2) “unusual circumstances” exception to §1112(b)(1)’s mandatory

conversion. However, the Third Circuit instructs that “[c]ourts usually require the debtor do

more than manifest unsubstantiated hopes for a successful reorganization.” In re Brown, 951

F.2d 564, 572 (3d Cir.1991)) (citing In re Canal Place Ltd. Partnership, 921 F.2d 569, 577 (5th

Cir.1991)); see also In re Woodbrook Assocs., 19 F.E. 312, 317 (7th Cir. 1994) (“The very

purpose of § 1112(b) is to cut short [the] plan and confirmation process where it is pointless.”).

If cause to convert or dismiss is present, the Third Circuit has indicated that it then chooses

between conversion and dismissal based on “the best interest of creditors and the estate.” In re

Am. Capital Equip., LLC, 688 F.3d at 161.

           20.      This Court should convert the Debtors’ chapter 11 cases to chapter 7 cases

because cause for conversion exists and conversion is in the best interest of creditors and these

estates.

A.         Cause Exists To Convert These Cases to a Chapter 7 Liquidation under
           §1112(b)(4)(A).

                 1. The Diminution of the Estates Satisfies § 1112(b)(4)(A).

           21.      Conversion is warranted where a debtor is “suffering substantial or continuing

losses to or diminution of the estate and there is no reasonable likelihood of rehabilitation.” 11

U.S.C. § 1112(b)(4)(A). The inquiry under 1112(b)(4)(A) is twofold. In re Gateway, 374 B.R.

at 563. “First, the Court must look at the track record of the debtor to determine if it is suffering

losses or making gains. Second, the Court must determine whether rehabilitation is likely given

the evidence presented at hearing.” Id.


                                                     9
214818295 v8
               Case 19-11842-LSS          Doc 458         Filed 11/18/19     Page 10 of 25



         22.    With respect to the first prong of the test, “[i]n the context of a debtor who has

ceased business operations and liquidated virtually all of its assets, any negative cash flow —

including that resulting only from administrative expenses — effectively comes straight from the

pockets of the creditors. This is enough to satisfy the first element of [continuing loss to or

diminution of the estate].” Loop Corp. v. U.S. Trustee, 379 F.3d 511, 516 (8th Cir. 2004).

         23.    There can be no reasonable dispute that the Debtors: (i) have ceased or shortly

will cease business operations; (ii) have sold substantially all of their assets and have no ongoing

business operations; and (iii) currently have a negative cash flow. The Debtors are or will

shortly be a shell with no operations and no prospective ability to produce cash or any other

value that offsets their continuing expenses.

         24.    Furthermore, the Debtors’ use of cash collateral6 is currently limited to the

payment of such claims and expenses as the Pre-Petition Subordinated Lender will allow. Under

the Cash Collateral Stipulation, the Debtors are not permitted to pay a myriad of administrative

claims, included certain claims which were included in the Approved Budget filed in connection

with the Final DIP Order. In essence, the Pre-Petition Subordinated Lender’s strict limitations

on the Debtors’ use of cash have left these estates administratively insolvent.

         25.    Notwithstanding the financial status and operational dormancy of the Debtors, the

Committee has identified the potential Versa Actions and believes that the Versa Actions

represent assets that may be of substantial value to the estate. For the reasons detailed below,

however, the interests of efficiency and value maximization will be most effectively served if the




6
 The Debtors’ use of cash collateral is currently governed by the Stipulation By and Between the Debtors, PNC
Bank, National Association and Ornatus URG Funding, LLC With Respect to the Use of Cash Collateral (the “Cash
Collateral Stipulation”, Docket No. 414, Ex. 1).


                                                     10
214818295 v8
               Case 19-11842-LSS         Doc 458       Filed 11/18/19   Page 11 of 25



Versa Actions are further evaluated and pursued by a chapter 7 trustee following its appointment

in these cases.

         26.      Delaware law provides that the only proper plaintiff in a derivative suit on behalf

of a Delaware LLC is a member of that LLC. The Delaware LLC Act provides, under the

heading “Proper Plaintiff”:

                  In a derivative action, the plaintiff must be a member or an
                  assignee of a limited liability company interest at the time of
                  bringing the action and:

                  (1) At the time of the transaction of which the plaintiff complains;
                  or

                  (2) The plaintiff’s status as a member or an assignee of a limited
                  liability company interest had devolved upon the plaintiff by
                  operation of law or pursuant to the terms of a limited liability
                  company agreement from a person who was a member or an
                  assignee of a limited liability company interest at the time of the
                  transaction.

Del. Code Ann. tit. 6, § 18-1002.

         27.      As a result, creditors do not generally have standing to bring derivative suits on

behalf of Delaware LLCs. See CML V, LLC v. Bax, 6 A.3d 238 (Del. Ch. 2010) (holding

creditors lack standing to bring derivative suit on behalf of LLCs under Delaware LLC Act,

relying on statutory language copied from Delaware LP Act). The Bankruptcy Court has held

that an official committee of unsecured creditors does not have derivative standing to pursue

breach of fiduciary duty claims. See In re Citadel Watford City Disposal Partners, L.P., 603

B.R. 897, 905 (Bankr. D. Del. 2019) (holding that a liquidation trustee did not have standing to

pursue claims and causes of action commenced in a complaint filed by a creditors’ committee

because the creditors’ committee, and therefore the liquidation trustee who received assignment

of the committee’s claims pursuant to the plan of liquidation, lacked standing under Delaware

LLC Act); In re HH Liquidation, LLC, 590 B.R. 211, 284–85 (Bankr. D. Del. 2018) (a creditors’

                                                  11
214818295 v8
               Case 19-11842-LSS       Doc 458        Filed 11/18/19   Page 12 of 25



committee did not have standing to pursue breach of fiduciary duty claims relating to a limited

liability company debtor). However, as Judge Gross recognized in HH Liquidation, citing to his

prior opinion In re Golden Guernsey Dairy, LLC, a “Chapter 7 trustee, which is empowered by

statute to act as ‘the sole representative of the estate with the authority to sue and be sued’”, 590

B.R. at 284, may therefore have standing to bring breach of fiduciary duty claims, “whether

direct or derivative in nature,” Golden Guernsey, 548 B.R. 410, 413 (Bankr. D. Del. 2015). But

see In re PennySaver USA Publ'g, LLC, 587 B.R. 445, 467 (Bankr. D. Del. 2018), Sontchi, J.

(holding that a chapter 7 trustee did not have standing to pursue certain claims for breach of

fiduciary duties to the creditors. “The Complaint fails to discuss whether the claim sought by the

trustee on behalf of creditors is direct or derivative. Creditors cannot seek direct claims for

breach of fiduciary duties against LLC and their officers and directors. If the claim is derivative,

it fails because derivative claims can only be brought by members or assignees of members.”).

Nonetheless, a chapter 7 trustee as a sole representative of the estate would be able to bring a

direct claim for harm to the limited liability company. Thus, the Committee could face

challenges to its standing to bring these claims, but a chapter 7 trustee would not face such

challenges to its standing unless it pled claims derivatively or was forced to accede to a deficient

standing as the liquidation trustee was in Citadel.

         28.    Although the Committee does not concede that these cases present an absolute bar

to its ability to obtain standing to bring the Versa Actions, the Committee does acknowledge that

this developing area of law may present challenges and impediments requiring further motions

practice and further expenditure of resources from multiple parties in interest prior to

commencement of the Versa Actions by the Committee. There is no need for such an exercise or

expense, because such standing issues would not threaten to impede a chapter 7 trustee in



                                                 12
214818295 v8
                 Case 19-11842-LSS              Doc 458         Filed 11/18/19         Page 13 of 25



bringing the Versa Actions as an estate representative.7 Given the estates’ present dearth of

resources, the Committee submits that the most reasonable path for these estates to proceed

involves winding up in the care of a chapter 7 trustee who will be vested with standing to bring

the Versa Actions free of complications presented by the cases cited above and their concomitant

developments in evolving jurisprudence. This path is particularly reasonable when neither the

Debtors nor the Versa Parties have proposed a viable alternative to address the (i) limited

resources in the cases, (ii) the preservation of estate claims in light of the potential standing

concern, or (iii) the path forward for these cases absent conversion to chapter 7.

                2. The Versa Actions may constitute valuable assets of the estates.

          29.      Each of the Versa Actions and the underlying claims may constitute a valuable

asset of the estate. Pursuant to the Final DIP Order, a trustee’s ability to assert claims against the

Pre-Petition Subordinated Lender will terminate upon expiration of the Initial Challenge Period.

          30.      While the Committee’s investigation is ongoing, the Committee has identified

sufficient facts by which a chapter 7 trustee could demonstrate that the Pre-Petition Subordinated

Lender has failed to properly perfect a purported security interest. The Committee has also

investigated certain insider transactions and identified preferential and/or fraudulent transfers

which may be subject to avoidance and recovery.

          31.      Specifically, the Committee has identified facts sufficient to support the following

claims:

7
  Even if the standing issues arising in Citadel, PennySaver and HH Liquidation were determined to apply to some,
but not all of the Versa Actions, and even if the DIP Order were determined to provide a release to some, but not all,
of the Versa Parties, no putative plaintiff should be denied the opportunity to bring all Versa Actions against all
Versa Parties together in one action, or to argue that the Versa Parties are so closely related as to share in liability
under alter ego or other equitable theory. Moreover, to the extent the Pre-Petiton Subordinated Lender is discovered
to be a subsequent transferee of any transfers at issue, it should not be entitled to assert a release from liability under
the provisions of the DIP Order. In other words, because of the related nature of the Versa Parties and the potential
that the Versa Actions will be pursued, no Versa Party should be entitled to a release of any kind unless and until the
Versa Actions are concluded as to all Versa Parties.


                                                           13
214818295 v8
               Case 19-11842-LSS              Doc 458         Filed 11/18/19       Page 14 of 25



                     i.    Avoidance of unperfected liens and security interests pursuant to 11
                           U.S.C. §§ 544, 550, and 551

         32.      The Pre-Petition Subordinated Lender failed to properly perfect its purported liens

on and security interests in certain assets securing the Pre-Petition Subordinated Obligations

(collectively, the “Unencumbered Assets”) in compliance with applicable law. Therefore, any

liens or security interests of the Pre-Petition Subordinated Lender in the Unencumbered Assets

as of the Petition Date are avoidable pursuant to sections 544(a)(1),(2) and/or (3) of the

Bankruptcy Code.

                    ii.    Avoidance of transfer of dividends and advisory/management fees,
                           and recovery of value pursuant to 11 U.S.C. §§ 544(b) and 550 (Actual
                           Fraud)

         33.      As noted above,                                           the 2014 Dividend Transaction,

                                                                                                      (collectively,

the “2014 Dividend Transfers”),

                                                                                    .

         34.      The Committee has uncovered certain “badges of fraud” and other facts which

weigh in favor of avoiding the 2014 Dividend Transfers as actual fraudulent transfers pursuant to

applicable provisions of the Uniform Fraudulent Transfer Act or Uniform Fraudulent

Conveyance Act, and Bankruptcy Code sections 544(b) and 550.8 On this basis as well as the

Committee’s information and belief, the estates may recover the 2014 Dividend Transfers from

the recipients, including the Versa Parties, as initial, immediate and/or mediate transfers.

         35.      Similarly, Debtors’

                                                 were each made at a time when the Sponsor exercised


8
  In a letter to counsel for the Versa Parties sent on October 11, 2019, counsel for the Committee provided details of
the “badges of fraud” it had identified based on its investigation as of that date.


                                                         14
214818295 v8
               Case 19-11842-LSS      Doc 458        Filed 11/18/19   Page 15 of 25



domination and control over the Debtors, and fall victim to the same “badges of fraud”. These

amounts may also be avoided as actually fraudulent transfers.

         36.    The Committee believes further that, at the time of the 2014 Dividend Transfers

                                                , the Debtors had one or more creditors with an

unsecured claim with standing to avoid any transfer of an interest in property or any obligation

incurred by the Debtors under applicable law.

                 iii.   Avoidance of transfer of dividends and advisory/management fees,
                        and recovery of value pursuant to 11 U.S.C. §§ 544(b) and 550
                        (Constructive Fraud- Insolvency, Unreasonably Small Capital,
                        Inability to Pay Debts as Matured)

         37.    Furthermore, the Committee believes that the 2014 Dividend Transfers

                                        may be avoided as constructively fraudulent transfers

pursuant to applicable provisions of the Uniform Fraudulent Transfer Act or Uniform Fraudulent

Conveyance Act, and Bankruptcy Code sections 544(b) and 550.

         38.    Both the 2014 Dividend Transfers

represent transfers of an interest of the Debtors in property for which the Debtors did not receive

reasonably equivalent value, and, based on the Committee’s investigation, it appears that the

Debtors were either insolvent on the date such transfers were made or became insolvent as a

result of the same.

         39.    In addition, the Debtors were left with what constituted unreasonably small

capital in light of their operations, and, as a result of the 2014 Dividend Transfers

                                     , appear to have incurred debts which the Debtors could not

pay as they matured.




                                                15
214818295 v8
                 Case 19-11842-LSS        Doc 458      Filed 11/18/19   Page 16 of 25



         40.       On this basis, the Committee believes that the 2014 Dividend Transfers

                                         may be avoided and preserved for the benefit of creditors

and that such actions constitute potentially valuable assets of the estates.

                    iv.   Breach of Fiduciary Duty; Self-Dealing against various individuals
                          owing such duties

         41.       The Committee believes that the 2014 Dividend Transfers

                                    were approved and authorized by various individuals owing

fiduciary duties to Avenue Stores, LLC and the other Debtors. Those individuals include

                                               who had a significant financial interest in the 2014

Dividend Transaction, and the resulting 2014 Dividend Transfers,

                                                 by causing the Company to lien up its assets and

blow out its cash.        This positional conflict, and the actions that were taken by Company

fiduciaries during all relevant times, may give rise to breach of fiduciary duty claims assertable

by a chapter 7 trustee on behalf of creditors who received no portion of the monetary transfers at

issue, but who were harmed by the Company’s subsequent decline.

         42.       Even if certain individuals who authorized the 2014 Divided Transfers

                                are found not to have owed fiduciary duties to the Company, such

parties may nonetheless be liable for aiding and abetting breach of fiduciary duty by their

conduct and participation in allowing these transfers to be made.

                     v.   Corporate Waste and Conspiracy

         43.       The payment of the 2014 Dividend Transfers and

               to the Sponsor and            had no rational business purpose and was so one-sided

that no business person of ordinary sound judgment could believe that the Debtors received

adequate consideration in exchange for these payments and/or transfers.              As such, the


                                                  16
214818295 v8
               Case 19-11842-LSS      Doc 458          Filed 11/18/19   Page 17 of 25



transactions at issue may give rise to claims of corporate waste. To the extent these transactions

were made as a result of an agreement between the Versa Parties and insiders who exercised

dominion and control over the Debtors, claims sounding in conspiracy may provide viable

sources of recovery for damages in favor of the estate.

                 vi.   Preferences – advisory/management fees

         44.    On or within one year of the Petition Date, the Debtors transferred substantial

amounts (the “Preferential Transfers”) by way of                                        and other

amounts to or for the benefit of the Sponsor.

         45.    These Preferential Transfers may be avoidable pursuant to section 547(b) of the

Bankruptcy Code, and under Bankruptcy Code section 550, and the estates may recover a

monetary judgment from the Sponsor and/or its affiliates, including the Pre-Petition

Subordinated Lender, for immediate and/or mediate transfers in an amount to be determined at

trial.

                vii.   Recharacterization

         46.    The Versa Parties appear to have been well aware that there was no source of

repayment for the Pre-Petition Subordinated Note because of the Company’s financial state when

the loan was made. Indeed, the Pre-Petition Subordinated Note replaced a similar note issued by

the Pre-Petition Subordinated Lender in 2017 (the “2017 Subordinated Note”). In fact, of the

$38.4 million in obligations incurred in connection with the Pre-Petition Subordinated Note,

                                                made available to the Debtors. The inadequacy of

capitalization is further made clear given the                                into the Company’s

business operations through ongoing cash infusions made by the Versa Parties in the seven

months leading up to issuance of the Pre-Petition Subordinated Note.



                                                  17
214818295 v8
               Case 19-11842-LSS        Doc 458        Filed 11/18/19   Page 18 of 25



         47.    The Versa Parties were, at all relevant times, insiders of the Company, whose

99% equity holding gave them dominion and control over the Company’s financial and

operational affairs. Since the Company’s emergence from its first bankruptcy case in 2012

through its second bankruptcy filing on August 16, 2019, the Versa Parties have, upon

information and belief, controlled the board of the Company and nearly all of the Company’s

equity. Simply put: the Pre-Petition Subordinated Note was not an arms’-length transaction.

         48.    Furthermore, upon information and belief, the Company did not pledge any new

collateral to support the Pre-Petition Subordinated Note but rather pledged the same collateral

securing the 2017 Subordinated Note.

         49.    To allow the Versa Parties to characterize the Pre-Petition Subordinated

Obligations as debt would result in injury to the creditors of these estates. It would also confer

an unfair advantage on the Versa Parties by allowing them to reap the fruits of the inequitable

conduct in which they engaged. For these reasons, a strong argument can be made that the Pre-

Petition Subordinated Note should be recharacterized as equity.

                viii.   Equitable Subordination

         50.    The equities in these cases demand that any amounts allegedly owed to the Versa

Parties on account of Pre-Petition Subordinated Note should be subordinated to all other claims

under 11 U.S.C. § 510(c)(1).

         51.    The conduct of the Versa Parties constitutes inequitable conduct which gave rise

to an unfair advantage in favor of the Versa Parties as claimants in these chapter 11 cases. In

part by reason of the conduct of the Versa Parties, the Company was undercapitalized, drowning

in debt, and unable to satisfy its obligations to its other creditors, including unsecured creditors.




                                                  18
214818295 v8
                Case 19-11842-LSS       Doc 458        Filed 11/18/19   Page 19 of 25



         52.     Allowing the Versa Parties to be paid prior to or with the general unsecured

creditors would allow the Versa Parties to reap the benefits of such inequitable conduct in direct

contravention of the Bankruptcy Code.

               3. As There Is No Likelihood of Rehabilitation, The Second Prong of
                  §1112(b)(4)(A) is Satisfied.

         53.     The Debtors also fail the second prong of the section 1112(b)(4)(A) test because

they are not seeking to rehabilitate. When considering a motion under Bankruptcy Code section

1112(b), “rehabilitation” means an ability to re-establish the debtor-entity on a firm sound

financial basis. See In re BH S&B Holdings, LLC, 439 B.R. at 347 (“rehabilitation means to put

back in good condition and reestablish on a sound basis.”).

         54.     An intention to “liquidate (rather than rehabilitate), demonstrates that there is no

likelihood of rehabilitation.” In re BH S&B Holdings, LLC, 439 B.R. at 347; see also Loop

Corp. v. U.S. Trustee, 379 F.3d 511 (granting U.S. Trustee’s motion after last round negotiations

with lenders failed, and the debtors were cash flow negative, there mounting costs to the estate,

and the plan of liquidation was evidence of a lack of likelihood of rehabilitation). The BH S&B

court discussed that though a liquidation plan is permissible, courts have converted or dismissed

cases on facts similar to Loop and BH S&B. Id. at 348 (citing In re Natrl Plants & Lands Mgmt.

Co., Ltd., 68 B.R. 394, 395 (Bankr.S.D.N.Y.1986) (converting chapter 11 case, in part, because

the debtor’s proposed liquidating plan conceded that the business would be terminated and the

debtor was losing $60,000 per month in chapter 11).

         55.     Here, the Debtors entered bankruptcy with the intent to liquidate, not rehabilitate.

And now, with the store closing sales having concluded and the Court-authorized sale of the

Debtors’ E-Commerce Business Assets having closed, the remaining duties in these cases —




                                                  19
214818295 v8
               Case 19-11842-LSS       Doc 458       Filed 11/18/19   Page 20 of 25



wind-down, contingent asset monetization, claims reconciliation and distribution — can all be

done more cheaply and fairly by an independent and disinterested chapter 7 trustee.

         56.    Moreover, due to the potential standing issues the Committee may face in

pursuing the Versa Actions, conversion of these cases and appointment of a chapter 7 trustee

would allow these estates the opportunity to pursue what are likely some of the most valuable

remaining assets and potentially the only source of real recovery for creditors: claims against the

Sponsor and its affiliates, including the Pre-Petition Subordinated Lender, and other insiders.

         57.    Accordingly, cause exists to convert these cases to cases under chapter 7 of the

Bankruptcy Code.

B.       Cause Also Exists to Convert These Cases to a Chapter 7 Liquidation under
         §1112(b)(4)(M).

         58.     Conversion is warranted where a debtor presents an “inability to effectuate

substantial consummation of a confirmed plan.” 11 U.S.C. § 1112(b)(4)(M). A “debtor’s ability

to effectuate a plan may well turn on practical considerations, including whether confirmation

can be achieved.” In re Babayoff, 445 B.R. 64, 76 (Bankr. E.D.N.Y. 2011); see Loop Corp., 379

F.3d 511, n. 2 (8th Cir. 2004) (discussing bankruptcy court’s skepticism about whether any plan

would be confirmable as grounds for cause to convert) (citing In re Fossum, 764 F.2d 520, 521-

22 (8th Cir. 1985) (“A finding that the [debtors] were unable to effectuate any plan which would

be confirmable is a proper basis for dismissal of the [debtors’] chapter 11 case.”); see also In re

Lamar Estates, Inc., 6 B.R. 933 (Bankr. E.D. N.Y. 1980) (debtors’ inability to effectuate plans

of reorganization sufficient cause to convert); In re DCNC North Carolina I, LLC, 407 B.R. 651,

665 (Bankr. E.D. Pa. 2009) (same).

         59.    One of the purposes of section 1112(b) is to weed out inappropriate chapter 11

cases at the earliest possible time. As the Seventh Circuit explained, “The very purpose of


                                                20
214818295 v8
                Case 19-11842-LSS       Doc 458       Filed 11/18/19   Page 21 of 25



§ 1112(b) is to cut short [the] plan and confirmation process where it is pointless.” In re

Woodbrook Assocs., 19 F.R. 312, 317 (7th Cir. 1994) (citations omitted). Further, the Supreme

Court has noted “[t]he preservation of business enterprises must not be at the expense of

creditors.” Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 119 n.14 (1939) (internal

citations omitted); see also In Re Gonic Realty Trust, 909 F.2d 624, 626-27 (1st Cir. 1990) (“The

court [in exercising its discretion under section 1112(b)] must exercise its sound judgment in

reaching a determination and must ascertain that the decision is in the best interest of the

creditors.”).    “The purpose of Chapter 11 reorganization is to assist financially distressed

business enterprises by providing them with breathing space in which to return to a viable state. .

 . . ‘[I]f there is not a potentially viable business in place worthy of protection and

 rehabilitation, Chapter 11 has lost its raison d’ĕtre.’” In re Whiteshall Settlor’s Trust, 758

 F.2d 1136, 1137 (6th Cir. 1985) (internal citations omitted).

         60.     The only plan that could be confirmed under the facts of these cases would be a

simple liquidating plan whereby all litigation claims are liquidated post-confirmation, any

remaining assets are reduced to cash, and that cash is distributed to holders of allowed claims.

Such a plan is nothing more than a chapter 7 liquidation. No advantage is gained by conducting

this process through a chapter 11 plan. Instead, meaningful disadvantages may present if

potentially valuable assets in the form of the Versa Actions are prejudiced by the continuation of

these cases in chapter 11.

         61.     Furthermore, pursuant to the Cash Collateral Stipulation, it is an event of default

if the Debtors even propose a chapter 11 plan that does not provide for the indefeasible payment

in full of the Pre-Petition Subordinated Obligations without the express prior written consent of

the Pre-Petition Subordinated Lender. See Cash Collateral Stipulation ¶8.k. Given that the Pre-

Petition Subordinated Lender has asserted a secured claim of over $37.5 million, and

                                                 21
214818295 v8
               Case 19-11842-LSS        Doc 458        Filed 11/18/19    Page 22 of 25



understanding that there is likely to be little funding available for distribution to creditors, at best

these estates are marching toward a plan that will pay nothing to unsecured creditors.

Confirmation of such a plan is not a legitimate purpose for continuation of a chapter 11 case.

         62.    An independent chapter 7 trustee should be appointed to oversee the ultimate

liquidation of remaining assets, claim reconciliation, prosecution of the Versa Actions, and

eventual distributions which will likely result from the same. Only with an independent chapter

7 trustee will the remaining assets of the estates be preserved and distributed equitably to all of

the creditors of the estates.

C.       Basis for Extending the Initial Challenge Period

         63.    The Final DIP Order, the Bankruptcy Code, and the Bankruptcy Rules authorize

the Court to extend the Initial Challenge Period. Section IX, paragraph A of the Final DIP Order

specifically provides that the Initial Challenge Period may be extended by the Court following a

motion filed prior to the 90-day deadline from the appointment of the Committee. See Final DIP

Order Sec. IX.A.

         64.    Section 105(a) of the Bankruptcy Court, which codifies the Bankruptcy Court’s

broad equitable powers, authorizes the Court to “issue any order, process or judgment that is

necessary or appropriate to carry out the provisions of this title.” In re Owens Corning, 419 F.3d

195, 208 n.14 (3d Cir. 2005) (citing section 105 of the Bankruptcy Code).

         65.     In addition, Bankruptcy Rule 9006(b) provides, in pertinent part:

                [W]hen an act is required or allowed to be done at or within a
                specified period by these rules or by a notice given thereunder or
                by order of court, the court for cause shown may at any time in its
                discretion (1) with or without motion or notice order the period
                enlarged if the request therefore is made before the expiration of
                the period originally prescribed or as extended by a previous order
                …



                                                  22
214818295 v8
               Case 19-11842-LSS      Doc 458        Filed 11/18/19   Page 23 of 25



Fed. R. Bankr. P. 9006(b)(1).

         66.    It is well settled that Bankruptcy Rule 9006(b) empowers the Court to extend time

periods set forth in its own orders. See, e.g., In re Sharon Steel Corp., 110 B.R. 205, 208 (Bankr.

W.D. Pa. 1990) (holding that claims bar date established by court order may be extended under

Bankruptcy Rule 9006(b)(1)).

         67.    Here, good cause exists to extend the Initial Challenge Period, as the Versa

Actions represent potentially valuable estate assets and the ability of a trustee to pursue such

claim will be curtailed upon expiration of the Initial Challenge Period, at which point any trustee

appointed will become bound by the Paragraph D Stipulations.

         68.    The tying of a trustee’s hands in this manner is especially problematic where, as

here, formal discovery is needed to bear out the relationship between Versa and the Ornatus

URG Funding entities and whether they should be considered alter egos of one another for

purposes of joint liability.

         69.    Alternatively, should the Court find that conversion of these cases to chapter 7

and/or the appointment of a trustee is not warranted at this time, the Committee requests a short

extension of the Initial Challenge Period so that it may seek standing to pursue the Versa Actions

in light of the extenuating circumstances presented by these cases.

         70.    Although the Committee has been vigilant in its investigation with respect to the

2014 Dividend Transaction and other potential causes of action, only recently has it received

documents which are fundamental to demonstrating the validity of the Versa Actions and the

underlying claims. As the Versa Actions currently represent the only asset of these estates which

may enable a meaningful distribution for unsecured creditors, the Committee requests that this

Court appoint a chapter 7 trustee to wind down the affairs of these estates and who will be vested



                                                23
214818295 v8
                Case 19-11842-LSS       Doc 458       Filed 11/18/19    Page 24 of 25



with the legal standing necessary to evaluate and prosecute the Versa Actions for the benefit of

unsecured creditors in this case.

                                NOTICE AND PRIOR MOTION

          71.    Notice of the Motion is being served upon the following parties: (i) the Office of

the U.S. Trustee; (ii) Young Conaway Stargatt & Taylor, LLP, as counsel to the Debtors; (iii)

Blank Rome LLP, as counsel to the PNC; (iv) Landis Rath & Cobb LLP, as counsel to Ornatus

Holdings and Versa; and (vi) any other party having filed with the Court a request for notice.

Notice of the hearing on the Motion will be served in accordance with Rule 2002(a)(4) once the

Court sets a hearing date. The Committee respectfully submits that in light of the nature of the

relief requested, no further notice of the relief requested is necessary or required.

          72.    No previous motion for the relief sought herein has been made to this or any other

court.




                                                 24
6477356
             Case 19-11842-LSS          Doc 458       Filed 11/18/19    Page 25 of 25



               WHEREFORE the Committee respectfully request entry of an order granting the

relief requested herein, and such other and further relief as is just and proper.

Dated:    November 15, 2019

                                               POTTER ANDERSON & CORROON LLP


                                               /s/ D. Ryan Slaugh
                                               Christopher M. Samis (No. 4909)
                                               L. Katherine Good (No. 5101)
                                               D. Ryan Slaugh (No. 6325)
                                               1313 N. Market Street, 6th Floor
                                               Wilmington, Delaware 19801-3700
                                               Telephone: (302) 984-6000
                                               Facsimile: (302) 658-1192
                                               Email: csamis@potteranderson.com
                                                       kgood@potteranderson.com
                                                       astulman@potteranderson.com

                                               - and -

                                               COOLEY LLP
                                               Jay Indyke
                                               Cullen Speckhart
                                               Summer McKee
                                               Olya Antle
                                               55 Hudson Yards
                                               New York, New York 10001
                                               Telephone: (212) 479-6000
                                               Facsimile: (212) 479-6275
                                               Email: jindyke@cooley.com
                                                      cspeckhart@cooley.com
                                                      smckee@cooley.com
                                                      oantle@cooley.com

                                               Co-Counsel for the Official Committee of
                                               Unsecured Creditors of Avenue Stores, LLC, et al.




                                                 25
6477356
